



Exhibit 10.21
HYATT HOTELS CORPORATION
Performance Share Unit Award


The following sets forth the terms of your Hyatt Hotels Corporation Performance
Share Unit (“PSU”) Award to you:
AWARD:
Target Number of PSUs:
_____
Maximum Number of PSUs:
_____
PSU Grant Identifier:
[INSERT DATE] (the “Grant Date”)



PERFORMANCE CONDITIONS:
Performance Period:
[INSERT PERFORMANCE PERIOD]
Vesting of Award and Payment Date:
The PSUs are earned (or not) based on achievement relative to the Performance
Goals set forth in this Agreement and subject to the Participant’s continued
Service with the Company through the last day of the Performance Period (except
as otherwise set forth in this Agreement). Except as otherwise provided upon a
Change in Control, to the extent that the PSUs are earned, the earned PSUs shall
be delivered to the Participant within thirty (30) days following the
Determination Date (but in no event later than [INSERT DATE]).



The Performance Share Unit Award that is described and made pursuant to this
Performance Share Unit Award Agreement (this “Award”) is issued under the Third
Amended and Restated Hyatt Hotels Corporation Long-Term Incentive Plan (as may
be amended from time to time, the “Plan”). By electronically acknowledging and
accepting this Award within 30 days after the date of the electronic mail
notification to you of the grant of this Award (the “Electronic Notification
Date”), you agree to be bound by the terms and conditions herein, the Plan and
all conditions established by the Company in connection with awards issued under
the Plan. In order to vest in the Award you must accept this Award within 30
days of the Electronic Notification Date. If you fail to accept this Award
within 30 days of the Electronic Notification Date, the Award will be cancelled
and forfeited.
The following terms and conditions apply to the Performance Share Units granted
pursuant to this Award.


Company; Defined Terms:
Except as the context may otherwise require, references to the “Company” shall
be deemed to include its subsidiaries and affiliates.
To the extent not defined herein, capitalized terms shall have the meanings
ascribed to them in the Plan.






--------------------------------------------------------------------------------





Definitions:
As used herein, the following terms shall have the following meanings:
“Adjusted ROGA Performance” means the straight average of Adjusted ROGA for each
year of the Performance Period.
“Adjusted ROGA” means, for each year of the Performance Period, Adjusted EBITDA
divided by Average Gross Assets
 “Adjusted EBITDA” means, for each year in the Performance Period, net income
attributable to Hyatt Hotels Corporation plus our pro rata share of
unconsolidated hospitality ventures Adjusted EBITDA based on our ownership
percentage of each venture, adjusted to exclude the following items:
Interest expense
Provision for income taxes
Depreciation and amortization
Equity earnings (losses) from unconsolidated hospitality ventures
Stock-based compensation expense
Gains (losses) on sales of real estate
Asset impairments
Other income (loss), net
Amortization of management and franchise agreement intangibles constituting
payments to customers
Other revenues and expenses from managed and franchised properties, including
revenues and expenses related to reservations, marketing, and technology costs
Adjusted EBITDAis calculated by adding the Adjusted EBITDA of each of Hyatt’s
reportable segments to corporate and other Adjusted EBITDA. For the purposes of
this Agreement, net income (loss) attributable to Hyatt Hotels Corporation will
be calculated in accordance with accounting principles generally accepted in the
United States (US GAAP) as in effect on the Date of Grant.
 “Average Gross Assets” means the average of the year-end prior year and
year-end current year:
Total assets; plus
Accumulated Depreciation of Property & Equipment
“Managed & Franchised Adjusted EBITDA” means, with respect to each fiscal year
in the Performance Period, the sum of Adjusted EBITDA for the three management
and franchising segments (Americas + ASPAC + EAME/SWAsia).
“Peer Group Companies” means, for the Performance Period, Hilton Hotels
Corporation, Marriott International, Inc., InterContinental Hotels Group PLC,
Host Hotels & Resorts, Inc., Sunstone Hotel Investors, Inc., and Park Hotels &
Resorts Inc.
“Performance Goals” means (1) Adjusted ROGA Performance, (2) Managed and
Franchised EBITDA Performance, and (3) Relative TSR Rank.
“Relative TSR Rank” means, the rank order (including Hyatt) of the 20-trading
day average stock price prior to the beginning of the Performance Period,
compared with last 20-trading day average, with dividends re-invested of each
Peer Group Company over the Performance Period.






--------------------------------------------------------------------------------





Determination of Number of Earned Performance Share Units:
The number of PSUs earned, if any, for the Performance Period shall be
determined as follows:
Earned PSUs =
((Adjusted ROGA Payout Percentage x 60% of Target Number of PSUs)
+
 (3-Year Average Managed & Franchised Adjusted EBITDA Payout Percentage x 40% of
Target Number of PSUs))
x
Relative TSR Modifier


The “Adjusted ROGA Payout Percentage” is based on Adjusted ROGA Performance over
the Performance Period, determined by the Committee following the end of the
Performance Period, in accordance with the following table:
 
 
Below Threshold
Threshold
Target
Maximum
 
Adjusted ROGA Performance
 
 
 
 
 
Adjusted ROGA Payout Percentage
0%
37.5%
100%
166.7%
 
 
 
 
 
 
Achievement between threshold and target and between target and maximum will be
interpolated linearly.
The “Managed & Franchised Adjusted EBITDA Payout Percentage” is based on
achievement, expressed as a percentage, of Managed & Franchised Adjusted EBITDA
over each fiscal year of the Performance Period against the Managed & Franchised
Adjusted EBITDA target applicable to such fiscal year (expressed in United
States dollars and established by the Committee in its sole discretion within 90
days following the beginning of each fiscal year), averaged at the end of the
Performance Period, as determined by the Committee in its sole discretion
following the end of the Performance Period, in accordance with the following
table:
 
Below Threshold
Threshold
Target
Maximum
Managed & Franchised Adjusted EBITDA Performance
 
 
 
 


Managed & Franchised Adjusted EBITDA Payout Percentage
—%
37.5%
100%
166.7%




Achievement between threshold and target and between target and maximum will be
interpolated linearly.
The “Relative TSR Modifier” means the Company’s Relative TSR Rank compared to
the Peer Group Companies, as determined by the Committee in its sole discretion:






--------------------------------------------------------------------------------





 
 
 
 
 
Relative TSR Rank
Relative TSR Modifier
 
 
 
 
 

1st

120%
 
 
 
 
 

2nd

110%
 
 
 
 
 

3rd

100%
 
 
 
 
 

4th

100%
 
 
 
 
 

5th

100%
 
 
 
 
 

6th

90%
 
 
 
 
 

7th

80%
 
 
 
 
 




Notwithstanding anything in the foregoing to the contrary, if, during the
Performance Period, any Peer Group Company undergoes a material change in
corporate capitalization or a corporate transaction, or is otherwise no longer
publicly traded on an applicable exchange, as determined by the Committee, then
the Committee shall make such adjustments to the Peer Group Companies and/or the
Relative TSR Modifier as the Committee deems, in its sole discretion, to be
appropriate.
The Committee shall determine the number (if any) of PSUs that has been earned
hereunder following the end of the Performance Period (such date of
determination, the “Determination Date”). Subject to Participant’s continued
Service through the last day of the Performance Period (except as otherwise
provided herein), as of the Determination Date, Participant shall earn a number
of PSUs based on the Committee’s determination of performance with respect to
the Performance Goals. In no event shall Participant earn a number of PSUs in
excess of the Maximum PSUs indicated above. All PSUs that are not earned as of
the Determination Date shall be forfeited.
The attainment of Performance Goals under this agreement shall be determined by
the Committee in accordance with GAAP (Generally Accepted Accounting
Principles), as applicable, as in effect on the Grant Date and without regard to
any changes in GAAP accounting that may occur subsequent thereto, unless
otherwise determined by the Committee.
Adjustments: Notwithstanding anything herein to the contrary, the Committee
shall have the sole authority and discretion to adjust the achievement of the
Performance Goals (including any individual component of any of the Performance
Goals) by the Company to reflect any items that it deems appropriate, including
(but not limited to), items relating to any unusual or nonrecurring events or
changes in applicable laws, accounting principles or business conditions.






--------------------------------------------------------------------------------





Settlement and Payment of PSUs:
Except as otherwise provided upon a Change in Control, or the Participant’s
death or Disability, any earned PSUs shall be settled and shares of Common Stock
delivered to the Participant within thirty (30) days following the Determination
Date (but in no event later than [INSERT DATE]) (the “Payment Date”).
Except as otherwise provided below in the event of a Change in Control,
settlement will be accomplished through the issuance of shares of Common Stock
to the Participant equal to the number of PSUs earned and to be settled and
paid. The issuance of shares of Common Stock will be subject to tax withholding,
as provided below.
Termination of Service:
Subject to the exceptions below, the earned PSUs will be payable only if the
Participant remains in continuous Service (as defined below) with the Company
from the Grant Date through the last day of the Performance Period. “Service”
for purposes of this Award shall mean employment as an Employee, or service to
the Company as a Director or Consultant. Except as provided below, all unearned
PSUs will be forfeited and cancelled for no consideration upon Termination of
Service. Notwithstanding the foregoing, PSUs will not be forfeited or cancelled
in the following circumstances:
In the event of the Participant’s death or Disability (as defined below) prior
to the end of the Performance Period, the date of the most recent fiscal quarter
end prior to the Participant’s death or Disability shall be the last day of the
Performance Period, and the Participant shall be eligible to earn PSUs on a pro
rata basis in an amount equal to the number of PSUs that would have been earned
hereunder determined as of immediately prior to the Participant’s death or
Disability based on actual performance of the Company against the Performance
Goals through the most recent fiscal quarter end (projected through the
remainder of the performance period based on actual performance), as determined
and as may be adjusted by the Committee, multiplied by a fraction the numerator
of which is the number of full months elapsed in the Performance Period through
the Participant’s death or Disability and the denominator of which is 36;
provided, that if such death or Disability occurs within the first calendar year
of the Performance Period, the number of earned PSUs shall be determined without
regard to the Relative TSR Modifier. Any earned PSUs (and the Dividend
Equivalents thereon) shall be settled within thirty (30) days following such
death or Disability (which shall be deemed to be the Payment Date). For this
purpose “Disability” shall mean either (i) the Participant is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, (ii) the
Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under the Company’s
long-term disability plan, or (iii) the Participant is determined to be totally
disabled by the Social Security Administration.
Notwithstanding the Amended and Restated Retirement Policy Regarding Equity
Vesting adopted by Hyatt Hotels Corporation (the “Retirement Policy”), in the
event of Participant’s Retirement (as defined in the Retirement Policy) prior to
the end of the Performance Period, the Participant shall be eligible to earn
PSUs on a pro rata basis in an amount equal to the number PSUs that would have
been earned as of the Determination Date based on actual performance, multiplied
by a fraction the numerator of which is the number of full months elapsed in the
Performance Period through the Participant’s date of Retirement and the
denominator of which is 36.
As described below, PSUs are subject to cancellation and forfeiture for no
consideration in the event the Participant engages in certain “detrimental
conduct” (as defined below).






--------------------------------------------------------------------------------





Change in Control:
In the event of a Change in Control during the Performance Period, subject to
Participant’s continued Service through the date of such Change in Control (or
earlier termination due to Retirement), the date of the most recent fiscal
quarter end shall be the last day of the Performance Period, and the number of
PSUs earned hereunder will be determined as of immediately prior to the Change
in Control based on actual performance of the Company against the Performance
Goals through the most recent fiscal quarter end (projected through the
remainder of the performance period based on actual performance), as determined
and certified by the Committee; provided, that if such Change in Control occurs
within the first calendar year of the Performance Period, the number of earned
PSUs shall be determined without regard to the Relative TSR Modifier. Settlement
of PSUs will be accomplished through the issuance of shares of Common Stock or
cash, as the Committee may determine, and any earned PSUs (and the Dividend
Equivalents thereon) shall be settled immediately upon the Change in Control
(which shall be deemed to be the Payment Date). Any PSUs not earned upon a
Change in Control shall be forfeited and cancelled for no consideration.






--------------------------------------------------------------------------------





Rights of Ownership
The Participant shall not have any rights or privileges of a stockholder with
respect to the PSUs subject to this Award unless and until shares of Common
Stock are delivered in respect hereof.
Dividend Equivalent Rights:
Each PSU granted hereunder is hereby granted in tandem with a corresponding
Dividend Equivalent right that shall, while it remains outstanding, and to the
extent that dividends are paid on Common Stock and subject to the terms set
forth below, entitle the Participant to a cash payment in the amount of any such
dividend(s) paid by the Company in respect of a share of Common Stock. The
Dividend Equivalent right shall remain outstanding from the Grant Date through
the earlier to occur of (a) the termination or forfeiture for any reason of the
PSU to which such Dividend Equivalent right corresponds, or (b) the delivery to
the Participant of the share of Common Stock (or other payment) in respect of
the PSU to which such Dividend Equivalent right corresponds (in any case, the
“PSU Termination Date”). Each Dividend Equivalent right will entitle the
Participant to a cash payment in the amount of any dividend(s) paid by the
Company in respect of a share of Common Stock to the extent that such
dividend(s) are declared and have ex dividend date(s), in each case, that occur
on or after the applicable Grant Date and on or prior to the applicable PSU
Termination Date, payable upon the Payment Date in respect of the PSU to which
such Dividend Equivalent right corresponds; provided, that with respect to any
dividends meeting such criteria that are paid after the PSU Termination Date,
the applicable Dividend Equivalent payment will be made if and when the Company
pays the underlying dividend or, if later, on the Payment Date (but in no event
later than March 15th of the year following the year in which the applicable ex
dividend date occurs). For the avoidance of doubt, (i) if a PSU is not
ultimately earned hereunder, no Dividend Equivalent payments shall be made with
respect to such unearned PSU, and (ii) in no event shall a Dividend Equivalent
payment be made that would result in the Participant receiving both the Dividend
Equivalent payment (in respect of a dividend) and the actual dividend with
respect to the same PSU and corresponding share of Common Stock. Dividend
Equivalent rights and any amounts that may become distributable in respect
thereof shall be treated separately from the PSUs and the rights arising in
connection therewith for purposes of the designation of time and form of
payments required by Section 409A of the Code (together with any Department of
Treasury regulations and other interpretive guidance issued thereunder, “Section
409A”).


Tax Withholding:
Unless paid in cash by the Participant at the time of settlement, the Company
will deduct or withhold from shares issuable upon settlement of the PSU a number
of shares of Common Stock having a Share Value equal to the amount sufficient to
satisfy the statutory federal, state, foreign and local taxes and any
employment, disability, social welfare or other legally required withholdings
(subject to any applicable limitation(s) in the Plan). Notwithstanding anything
to the contrary herein, if the tax obligation arises during period in which the
Participant is prohibited from trading under any policy of the Company or by
reason of the Securities Exchange Act of 1934, then the tax withholding
obligation shall automatically be satisfied by the Company withholding shares of
Common Stock.
The Participant is encouraged to consult with a tax advisor regarding the tax
consequences of participation in the Plan and acceptance of this Award.






--------------------------------------------------------------------------------





Transferability of PSUs:
PSUs may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated; provided that in the event of the Participant’s death, shares
deliverable or amounts payable with respect to the PSUs shall be delivered or
paid, as applicable, to the Participant’s designated beneficiary. The
Administrator will advise Participants with respect to the procedures for naming
and changing designated beneficiaries.
Data Privacy:  
By acceptance of this Award, the Participant acknowledges and consents to the
collection, use, processing and transfer of personal data as described below and
in accordance with the Hyatt Privacy Policy for Employees. The Company, its
affiliates and the Participant’s employer hold certain personal information,
including the Participant’s name, home address and telephone number, date of
birth, social security number or other employee tax identification number,
salary, nationality, job title, and any equity compensation grants or Common
Stock awarded, cancelled, purchased, vested, unvested or outstanding in the
Participant’s favor, for the purpose of managing and administering the Plan
(“Data”). The Company and its affiliates will transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the United States, the European
Economic Area, or elsewhere. The Participant hereby authorizes them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan on behalf of the Participant to a third party with
whom the Participant may have elected to have payment made pursuant to the Plan.
The Participant may, at any time, review Data, require any necessary amendments
to it or withdraw the consent herein in writing by contacting the Company;
however, withdrawing the consent may affect the Participant’s ability to
participate in the Plan and receive the benefits intended by this Award.
No Impact on Other Rights:
Participation in the Plan is voluntary. The value of the PSUs is an
extraordinary item of compensation outside the scope of Participant’s normal
employment and compensation rights, if any. As such, the PSUs are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pensions or retirement benefits or similar payments unless specifically and
otherwise provided in the plans or agreements governing such compensation. The
Plan is discretionary in nature and may be amended, cancelled, or terminated by
the Company, in its sole discretion, at any time. The grant of PSUs under the
Plan is a one-time benefit and does not create any contractual or other right to
receive any other grant of PSUs or other awards under the Plan in the future.
Future grants, if any, will be at the sole discretion of the Company, including,
but not limited to, the timing of the grant, the form of award, number of shares
of Common Stock subject to an award, vesting, and exercise provisions, as
relevant.
Restrictive Covenants:
As a condition of this PSU Award, Participant agrees to execute and deliver the
Non-Competition Agreement and to the extent Participant has not done so already,
Participant agrees to execute and deliver the (i) Non-Solicitation &
Non-Disparagement Agreement (ii) Confidentiality Agreement, and (iii) Invention
Assignment Agreement in form and substance acceptable to the Company, and
Participant agrees to be bound by the terms of those agreements.
Effect of Detrimental Conduct:
In the event the Participant engages in “detrimental conduct” (as defined
below), the Participant shall forfeit all unvested shares of PSUs and all such
awards shall be null and void as of the date such detrimental conduct first
occurs and the Participant shall not receive any consideration therefor.
Definition of Detrimental Conduct.  The Participant will be deemed to have
engaged in detrimental conduct if in the reasonable, good faith determination of
the Administrator, the Participant has engaged in conduct constituting (1) a
felony; (2) gross negligence or willful misconduct in the performance of
Participant’s duties and responsibilities to the Company; (3) willful violation
of a material Company policy, including, without limitation, any policy relating
to confidentiality, honesty, integrity and/or workplace behavior, which
violation has resulted or may reasonably be expected to result in harm to the
Company, its stockholders, directors, officers, employees or customers;
(4) improper internal or external disclosure or use of confidential information
or material concerning the Company or any of its stockholders, directors,
officers, or employees which use or disclosure has resulted or may reasonably be
expected to result in harm to the Company; (5) publicly disparaging the Company
or any of its stockholders, directors, officers or employees; and/or (6) willful
violation of any material agreements with the Company entered into by the
Participant in connection with or pursuant to the Plan.
Determination of Detrimental Conduct. Upon a reasonable, good faith
determination that detrimental conduct has occurred, the Administrator shall
give the Participant written notice, which shall specify the conduct and the
date of the conduct. Any dispute concerning the matters set forth in the notice
shall be decided under the procedures in the Plan.






--------------------------------------------------------------------------------





409A:
This Award is intended to comply with Section 409A or an available exemption
therefrom. However, notwithstanding any other provision of the Plan or this
Award, if at any time the Administrator determines that the RSUs and/or Dividend
Equivalents (or any portion thereof) may not be compliant with or exempt from
Section 409A, the Administrator shall have the right in its sole discretion
(without any obligation to do so or to indemnify or to be responsible for
damages to the Participant or any other person for failure to do so) to adopt
such amendments to the Plan or this Award, or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Administrator determines are
necessary or appropriate to provide for the PSUs and/or Dividend Equivalents to
either be exempt from the application of Section 409A or comply with the
requirements of Section 409A; provided, however, that nothing herein shall
create any obligation on the part of the Company to adopt any such amendment or
take any other action.
Notwithstanding anything herein to the contrary, no payment hereunder shall be
made to the Participant during the six (6)-month period following the
Participant’s “separation from service” (within the meaning of Section 409A) to
the extent that the Company determines that paying such amounts at the time set
forth herein would be a prohibited distribution under Section 409A(a)(2)(B)(i).
If the payment of any such amounts is delayed as a result of the previous
sentence, then within thirty (30) days following the end of such six (6)-month
period (or, if earlier, the Participant’s death), the Company shall pay the
Participant the cumulative amounts that would have otherwise been payable to the
Participant during such period, without interest. For the avoidance of doubt, to
the extent that any PSUs are “nonqualified deferred compensation” within the
meaning of Section 409A, the settlement of PSUs hereunder upon a Change in
Control shall only occur to the extent that such Change in Control is also a
“change in the ownership or effective control of a corporation, or a change in
the ownership of a substantial portion of the assets of a corporation” within
the meaning of Section 409A(a)(2)(A)(v).

PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE PERFORMANCE SHARE UNITS AWARDED
PURSUANT TO THIS AGREEMENT MAY BE EARNED ONLY BY CONTINUING EMPLOYMENT AT THE
WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED





--------------------------------------------------------------------------------





OR BEING GRANTED THIS AWARD) AND BY ACHIEVEMENT OF THE PERFORMANCE GOALS (AS
DETERMINED AND CERTIFIED BY THE COMMITTEE) AND BY COMPLIANCE WITH PARTICIPANT’S
VARIOUS OBLIGATIONS UNDER THIS AGREEMENT. PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN SHALL CONFER UPON
PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT BY THE COMPANY,
NOR SHALL IT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE COMPANY’S
RIGHT TO TERMINATE PARTICIPANT’S EMPLOYMENT AT ANY TIME, FOR ANY REASON OR NO
REASON, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT ADVANCE NOTICE EXCEPT AS MAY
BE REQUIRED BY APPLICABLE LAW.









